Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
1.           Claim 1 is objected to because of the following informalities:  regarding claim 1, “configured to one or more of block and deactivate the cutting depth setting unit” should be – configured to block and/or deactivate the cutting depth setting unit--. Appropriate correction is required.

Claim Rejections - 35 USC § 112
2.        The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

         The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

             The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 
3.           Claims 1-13 and 15-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 1, the disclosure does not disclose, 
“the locking unit mounted so as to be … movable with the blocked and/or deactivated cutting depth setting unit, with respect to a workpiece contact face of the power saw tool, in a direction perpendicular to a plane defined by the workpiece contact face.” Th original disclosure does not disclose that 
the locking unit (32a) mounted so as to be … movable with the blocked and/or deactivated cutting depth setting unit (28a), with respect to a workpiece contact face (72a) of the power saw tool, in a direction perpendicular to a plane defined by the workpiece contact face. This limitation neither has been disclosed in the specification nor illustrated in the drawings. In fact, it cannot be seen in eth drawings that he lucking unit (32a) and the blocked or deactivated cutting depth unit (28a) move together at an angle of 90 degrees (or perpendicular) to the workpiece contact surface (72a). See Fig. 1 of the application. The specification also does not disclose this limitation either. In fact, the specification does not disclose how the locking unit moves with the blocked or deactivated cutting depth setting unit in a perpendicular direction (or at 90 degrees angle) relative the workpiece contact face.

4.         Claims 1-13 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
             Regarding claim 1, “the locking unit mounted so as to be … movable with the blocked and/or deactivated cutting depth setting unit, with respect to a workpiece contact face of the power saw tool, in a direction perpendicular to a plane defined by the workpiece contact face” is confusing as it is not clear how the locking unit moves with the blocked or deactivated cutting depth setting unit in a perpendicular direction (or at 90 degrees angle) relative the workpiece contact face.

Claim Rejections - 35 USC § 102
5.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
  A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.          Claims 1-3 and 11-13 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Fegley et al. (1,806,528), hereinafter Fegley. Regarding claim 1, as best understood, Fegley teaches a power saw tool, comprising: at least one cutting depth setting unit  (38, 42, 44) configured to set a cutting depth; and at least one locking unit (40, 42) configured to one or more of block (at a specific height along the bar 38) and deactivate the cutting depth setting unit in at least one operating state, the locking unit (40, 42) mounted so as to be at least partially movable on the cutting depth setting unit (38, 42, 44; Fig. 2) and movable with the blocked and/or deactivated cutting depth setting unit (38, 42, 44), with respect to a workpiece contact face (defined by the vertical contact surface of fence 70; Fig. 4) of the power saw tool, in a direction perpendicular to a plane defined by the workpiece contact face. It should be noted that the locking unit and the cutting depth setting unit (in a blocked position) are capable of sliding to the right or left (perpendicular) with respect to the vertical workpiece contact surface of the fence 70. In addition, alternatively, the workpiece contact surface could be defined as the workpiece contact surface of the plate 7. In this case, the locking unit (40, 42) and the cutting depth setting unit (38, 42, 44) in a blocked position at list slightly pivot down perpendicular to the workpiece contact surface of the plate 7. See Figs. 1-9 in Fegley.
                Regarding claim 2, Fegley teaches everything noted above including that the locking unit (40, 41) has at least one activating element 41 and the cutting depth setting unit (38, 42, 44) has at least one cutting depth setting element 38, and wherein the activating element 41 is mounted on the cutting depth element 38 so as to be movable on the cutting depth setting element 38. See Fig. 2 in Fegley. 
                Regarding claim 3, Fegley teaches everything noted above including that the activating element 41 is mounted so as to be pivotable on the cutting depth setting element 38.  
                Regarding claim 11, Fegley teaches everything noted above including that the power saw tool is configured as a hand-held circular saw.  
               Regarding claim 12, Fegley teaches everything noted above including that the activating element 41 is mounted so as to be movable in the cutting depth setting element 38.  
                Regarding claim 13, Fegley teaches everything noted above including that the activating element is mounted so as to be pivotable in the cutting depth setting element.  

Claim Rejections - 35 USC § 103
      7.        The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the   
      basis for  all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


8.       Claims 1-7, 9, 11-13, 15 and 17, as best understood, are rejected under 35 U.S.C. 103(a) as being unpatentable over Sinzig et al. (2015/0158198 A1), hereinafter Sinzig, in view of Ende (8,181,559). Regarding claim 1, as best understood, Sinzig teaches a power saw tool 12, comprising: at least one cutting depth setting unit 14 configured to set a cutting depth; and at least one locking unit 16 configured to one or more of block and deactivate the cutting depth setting unit in at least one operating state, the locking unit 16 mounted so as to be at least partially movable on the cutting depth setting unit 14 (Fig. 2). It should be noted that teeth 20 of the stop element 18 of the locking unit 16 engage latching path 26 of the guide element 28 of the cutting depth setting unit 14 to at least block or stop the guide element 28 in at least one operating state. See Figs. 1-5 in Sinzig. Sinzig does not explicitly teach that the locking unit is movable with the blocked and/or deactivated cutting depth setting unit, with respect to a workpiece contact face of the power saw tool, in a direction perpendicular to a plane defined by the workpiece contact face. However, Ende teaches a power saw tool including a locking unit (69A; Fig. 17) moving with a locked cutting depth setting unit 68, with respect to a workpiece contact face 72 (Fig. 20) of the power saw tool, in a direction perpendicular to a plane defined by the workpiece contact face. See Figs. 17-20 in Ende. It should be noted that the locking unit and the cutting depth setting unit 68 (in a locked position) can slide left and right in a direction perpendicular to the plane of the workpiece contact surface 72. It would have been obvious to a person of ordinary skill in the art to provide Sinzig’s power saw tool with the workpiece cutting surface, as taught by Ende, in order to guide the saw tool along a vertically oriented workpiece. 
                Regarding claim 2, Sinzig teaches everything noted above including that the locking unit 14 has at least one activating element 18 and the cutting depth setting unit 14 has at least one cutting depth setting element 28, and wherein the activating element 18 is mounted on the cutting depth element so as to be movable on the cutting depth setting element 28. See Fig. 2 in Sinzig. 
                Regarding claim 3, Sinzig teaches everything noted above including that the activating element 18 is mounted so as to be pivotable (about the pivot axis 36) on the cutting depth setting element 28.  
                Regarding claim 4, Sinzig teaches everything noted above including that at least one housing unit (38, 46) that at least partially encloses the locking unit 16 and the cutting depth setting unit 14, wherein the activating element 18 conjointly with the cutting depth setting element 28 is mounted so as to be pivotable on the housing unit (38, 46).   
               Regarding claim 5, Sinzig teaches everything noted above including at least one operating unit (shown as a switch on the handle 38; Fig. 3) configured to control a machine function, wherein the activating element 18 and the cutting depth setting element 28 are disposed in a region of proximity (or near) of at least one operating element and the operating unit. See Fig. 3 in Sinzig.
                Regarding claim 6, Sinzig teaches everything noted above including that the cutting depth setting unit 14 comprises at least one cutting depth setting element 28, and the locking unit comprises at least one activating element 18, wherein the cutting depth setting element 28 delimits at least one recess (defined by the recess that partially houses the activating element 18; Figs. 3-4), and wherein the activating element 18 is at least partially disposed within the recess.  
                Regarding claim 7, Sinzig teaches everything noted above including that the locking unit is configured to unlock the cutting depth setting unit 14 and has at least one unlocking direction that is at least substantially directed counter to an operating direction of the cutting depth setting unit 14.  
                Regarding claim 9, Sinzig teaches everything noted above including at least one housing unit 46, the locking unit and the cutting depth setting unit at least partially disposed on a side of the housing unit that faces away from an operating element 42 and a machining region.  
                Regarding claim 11, Sinzig teaches everything noted above including that the power saw tool is configured as a hand-held circular saw.  
               Regarding claim 12, Sinzig teaches everything noted above including that the activating element 18 is mounted so as to be movable in the cutting depth setting element 28.  
                Regarding claim 13, Sinzig teaches everything noted above including that the activating element is mounted so as to be pivotable in the cutting depth setting element.  
                Regarding claim 15, Sinzig teaches everything noted above including that the operating unit is configured to control the machine function of a motor.  
                Regarding claim 17, Sinzig teaches everything noted above including that the locking unit 16 and the cutting depth setting unit 14 are at least partially disposed on a handle element (36, 46) of the housing unit that faces away from the operating element and the machining region.  

9.       Claims 1-3, 5-13 and 15-18, as best understood, are rejected under 35 U.S.C. 103(a) as being unpatentable over Schulz (DE 4023101 A1), provided with the IDS submitted on 06/11/2020, in view of Ende (8,181,559). Regarding claim 1, as best understood, Schulz teaches a power saw tool (Fig. 1)  comprising: at least one cutting depth setting unit  5, 6 (defined by the rail 5 and the handle 6 which moves relative to the base plate 1 to set the depth of cut) configured to set a cutting depth; and at least one locking unit (11-16) configured to one or more of block and deactivate the cutting depth setting unit in at least one operating state, the locking unit (11-16) mounted so as to be at least partially movable on the cutting depth setting unit (Figs. 1-2). It should be noted that the locking lug or pin of the locking unit (11-16) comes to engagement with the opening (17, 17’) of the rail 5 to set the depth of the blade relative to the base plate 1 and also block the movement of the cutting depth setting unit relative to the base plate 1. See Figs. 1-5 in Schulz. 
Schulz does not explicitly teach that the locking unit is movable with the blocked and/or deactivated cutting depth setting unit, with respect to a workpiece contact face of the power saw tool, in a direction perpendicular to a plane defined by the workpiece contact face. However, Ende teaches a power saw tool including a locking unit (69A; Fig. 17) moving with a locked cutting depth setting unit 68, with respect to a workpiece contact face 72 (Fig. 20) of the power saw tool, in a direction perpendicular to a plane defined by the workpiece contact face. See Figs. 17-20 in Ende. It should be noted that the locking unit and the cutting depth setting unit 68 (in a locked position) can slide left and right in a direction perpendicular to the plane of the workpiece contact surface 72. It would have been obvious to a person of ordinary skill in the art to provide Schulz’s power saw tool with the workpiece cutting surface, as taught by Ende, in order to guide the saw tool along a vertically oriented workpiece/ 
                Regarding claim 2, Schulz teaches everything noted above including that the locking unit (11-16) has at least one activating element 12 and the cutting depth setting unit (5, 6) has at least one cutting depth setting element 5, and wherein the activating element 12 is mounted on the depth element so as to be movable on the cutting depth setting element 5. See Figs. 1-2 in Schulz.  
                Regarding claim 3, Schulz teaches everything noted above including that the activating element 12 is mounted so as to be pivotable (about the pivot point 11; Fig. 1) on the cutting depth setting element (5, 6).  
                Regarding claim 5, Schulz teaches everything noted above including at least one operating unit 7 configured to control a machine function, wherein the activating element 12 and the cutting depth setting element 5 are disposed in a region of proximity (or near) of at least one operating element (defined as the motor in the motor housing 2) and the operating unit. See 7. See Fig. 2 in Schulz. 
                Regarding claim 6, Schulz teaches everything noted above including that the cutting depth setting unit comprises at least one cutting depth setting element 5, and the locking unit comprises at least one activating element 12, wherein the cutting depth setting element 5 delimits at least one recess (17, 17’), and wherein the activating element 12 is at least partially disposed within the recess.  
                Regarding claim 7, Schulz teaches everything noted above including that the locking unit is configured to unlock the cutting depth setting unit and has at least one unlocking direction that is at least substantially directed counter to an operating direction of the cutting depth setting unit.  
                Regarding claim 8, Schulz teaches everything noted above including that  the locking unit has at least one activating element 12 and at least one restoring element 15 that by way of a restoring force is configured to hold the activating element 12 in a locked position, and wherein the restoring element is at least partially supported by way of a cutting depth setting element (which is in this case defined by the wall of the housing 6 of the cutting depth setting unit 5, 6) of the cutting depth setting unit (5, 6). See Fig. 1 in Schulz.   
                Regarding claim 9, Schulz teaches everything noted above including at least one housing unit 4, the locking unit and the cutting depth setting unit at least partially disposed on a side of the housing unit that faces away from an operating element (defined as the motor in the motor housing 2) and a machining region.  
                Regarding claim 10, Schulz teaches everything noted above including at the locking unit comprises at least one electronics unit (7, 9) that in an activation by a user is configured to one or more of release and activate the cutting depth setting unit.  It should be noted that actuation of the electronic unit (7-9) which also includes moving the handle strip 13 releases the cutting depth setting unit.
                Regarding claim 11, Schulz teaches everything noted above including that the power saw tool is configured as a hand-held circular saw.  
               Regarding claim 12, Schulz teaches everything noted above including that the activating element 12 is mounted so as to be movable in the cutting depth setting element 5.  
                Regarding claim 13, Schulz teaches everything noted above including that the activating element 12 is mounted so as to be pivotable (as pivoting inside and out side of the openings 17, 17’ of the cutting depth setting element 5) in the cutting depth setting element 5.    
                Regarding claim 15, Schulz teaches everything noted above including that the operating unit (7, 9) is configured to control the machine function of a motor.  
                Regarding claim 16, Schulz teaches everything noted above including that the restoring element 15 is directly supported by way of the cutting depth setting element (which is in this case defined by the wall of the housing 6 of the cutting depth setting unit 5, 6). 
                Regarding claim 17, Schulz teaches everything noted above including that the locking unit (11-16) and the cutting depth setting unit (5, 6) are at least partially disposed on a handle element 6 of the housing unit that faces away from the operating element and the machining region. 
               Regarding claim 18, Schulz teaches everything noted above including that the one or more of the release and the activation of the cutting depth setting unit by the electronic unit is by way of one or more of an electric signal and an electronic signal.  

Response to Arguments
10.           Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
11.         The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 
 Nakashima (2017/0326660 A1) teach a power saw tool.

12.          THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than 
       SIX MONTHS from the mailing date of this final action.  

13.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571/) 272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   
   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724    
                                                                                                                                                                                                May 3, 2022